Title: To James Madison from Alexander J. Dallas, 1 July 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          1 July 1816
        
        I send, for your consideration, Govr. Plumer’s reccommendation of his Son, to succeed Mr. Gardner, whose resignation of the Loan Office in New-Hampshire, was forwarded a few days ago.
        Mr. Smith, the Marshal of New-York, is dead, and you will, I presume, be harrassed with applications for the Office. I am, Dr Sir, most respectfully & faithfully, Yr. obed Serv.
        
          A. J. Dallas
        
      